DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 6, recitation of “a second longitudinal drive module” is confusing because no first longitudinal drive module is required by the claim or parent claim.  
In claim 6, recitation of “a second receiving frame” is confusing because no first receiving frame is required by the claim or parent claim.  
In claim 8, recitation of fourth and fifth mechanism is confusing because no first, second or third mechanism is required by the claim or parent claim. 
In claim 15, there is lack of antecedent basis for “the receiving frame”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beiriger et al. (US 2011/0004143).  Regarding claims 1 and 18-20, Beiriger discloses a method of using a system comprising a unit comprising a support (660); a device on the support comprising two bases and at least one channel, the channel comprising two piercers (two of 136, 236, 336, 736, 926, 1136, etc.) mounted respectively on the two bases (138) and an elastic infusion hose (107) connecting the two pierces; a peristaltic pump (132) mounted on the support and configured to squeeze the elastic infusion hose; first bottle containing module and second bottle containing modules (see [0307]: “holders”, [0316]: “holders 708, 710”, [0359]: “holder 918”, [0365]: holders 1008, 1010) mounted on the support; and a movement mechanism (see Figs. 20 and 23; [0307], [0316], [0359], [0365]). Regarding claim 2, the movement mechanism is capable of moving the two modules (see [0050]).  Regarding claim 3-6 and 8-12, see Figs. 18-20 and 23 for details of the bottle containing modules and the movement mechanism.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beiriger et al. (US 2011/0004143).  The unit of Beiriger was discussed above.  Vibration is suggested in [0400] of Beiriger. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beiriger et al. (US 2011/0004143).  The unit of Beiriger was discussed above.  Fig. 30 would have suggest that he support is rotatable relative to a base.  It would have been obvious to one of ordinary skill in the art to have provided a lock to prevent unwanted movement.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774